DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claims 1, 2, 3, 4, 5, 6, 17, 18, 19, 21, 24, 25, 27, 28, and 29is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okuno (US 2010/0038009) in view of Zhang (US 2019/0370955).
Regarding claim 1.
Okuno teaches method, comprising: applying an adhesive tape on a surface of a semiconductor wafer (W); acquiring, by an imaging device (paragraph 60-63), image information associated with the adhesive tape (T) on the semiconductor wafer (W); conveying information to a controller (paragraph 60-66) (fig 1-5)
Okuno does not explain how the controller and sensor are used.
 Zhang teaches method, comprising: ; acquiring, by an imaging device (16), image information associated with the semiconductor wafer (14) (fig 1) (paragraph 28); 
It would have been obvious to one of ordinary skill in the art to use an artificial intelligence apparatus in the process of applying tape to a substrate because inspection processes are used at various steps during a semiconductor manufacturing process to detect defects on wafers to drive higher yield in the manufacturing process and thus higher profits.  
Regarding claim 2.
 Okuno teaches the applying an adhesive tape (T) includes applying the adhesive tape on the surface of the semiconductor wafer (W) by a laminating roller (fi 4), the method further comprising: adjusting an operational parameter of the laminating roller in response to determining that a taping defect is present on the semiconductor wafer (paragraph 38-39).
Regarding claim 3.
Yamamoto teaches the adjusting an operational parameter of the laminating roller includes adjusting at least one of a laminating roller downforce or a laminating roller speed (paragraph 38-39) (fig 4).
 Regarding claim 4.
Zhang teaches determining, based on the acquired image information, a type of the defect on the semiconductor wafer, in response to determining that a defect is present on the semiconductor wafer (paragraph 57-60).
Regarding claim 5.
Okuno teaches imaging the tape to detect defects (paragraph 63) 
Zhang teaches the determining a type of defect on the semiconductor wafer includes determining whether at least one of a bubble defect or a non-bubble defect is present on the semiconductor wafer.
The applicant may act as lexicographer and ascribe any particular name to the defects classified.
Regarding claim 6.
Okuno teaches the applying an adhesive tape (T) includes applying the adhesive tape on the surface of the semiconductor wafer (W) by a laminating roller (fig 4), the method further comprising:
adjusting at least one of a laminating roller downforce or a laminating roller speed in response to determining is present on the semiconductor wafer (W) (paragraph 38,95-98) (fig 4).
Zhang teaches detecting and classifying defects to control a process (paragraph 22).
 Regarding claim 17.
 Okuno teaches a wafer processing method, comprising: receiving a semiconductor wafer (W); 
Grinding a second surface of the semiconductor wafer, opposite the first surface, in response to determining that the semiconductor wafer is free of taping defects (paragraph 83).
Okuno does not teach how the inspection is performed
Zhang teaches an inspection process comprisingacquiring, by an imaging device (16), image information associated with the semiconductor wafer (14) (fig 1) (paragraph 28); accessing, by defect recognition circuitry, defect image information stored in a defect image database (310), outputting the image information to defect recognition circuitry; image database; determining, by the defect recognition circuitry, whether a defect is present on the semiconductor wafer based on the image information and the accessed defect image information.the defect recognition circuitry configured to implement at least one artificial intelligence model that is trained, based on training image information associated with defects, to determine defects(fig 3) (paragraph 82-90).
It would have been obvious to one of ordinary skill in the art to use an artificial intelligence apparatus in the process of applying tape to a substrate because inspection processes are used at various steps during a semiconductor manufacturing process to detect defects on wafers to drive higher yield in the manufacturing process and thus higher profits. 
Regarding claim 18.
Okuno teaches imaging the tape to detect defects (paragraph 63) 
Zhang teaches the determining a type of defect on the semiconductor wafer includes determining whether at least one of a bubble defect or a non-bubble defect is present on the semiconductor wafer.
The applicant may act as lexicographer and ascribe any particular name to the defects classified.
Regarding claim 19.
Okuno teaches adjusting at least one of a downforce or a speed of the laminating roller in response to determining a flatness is present on the semiconductor wafer (paragraph 80).
Zhang teaches classifying defect found by an imager.
Regarding claim 21.
Okuno teaches method, comprising: applying, by a laminating roller, a tape (T) to a surface of a wafer (W) (fig 4); acquiring, by an imaging device, image information associated with the tape on the wafer (paragraph 63); adjusting, by a controller communicatively coupled to the defect recognition circuitry, an operational parameter of the laminating roller in response to the defect recognition circuitry determining that a taping defect is present on the wafer (paragraph 38,95-97).
Okuno does not teach how the controller and imager are used.
Zhang teaches method, comprising: ; acquiring, by an imaging device (16), image information associated with the adhesive 
It would have been obvious to one of ordinary skill in the art to use an artificial intelligence apparatus in the process of applying tape to a substrate because inspection processes are used at various steps during a semiconductor manufacturing process to detect defects on wafers to drive higher yield in the manufacturing process and thus higher profits. 
Regarding claim 24. 
 Okuno teaches adjusting at least one of a laminating roller downforce or a laminating roller speed in response to determining is present on the semiconductor wafer (W) (paragraph 38,95-98) (fig 4).
Regarding claim 25.
Zhang teaches the determining a type of defect on the semiconductor wafer includes determining whether at least one of a bubble defect or a non-bubble defect is present on the semiconductor wafer.
The applicant may act as lexicographer and ascribe any particular name to the defects classified.
Regarding claim 27.
Zhang teaches the artificial intelligence model includes a neural network (paragraph 71-72)
  Regarding claim 28.
 Zhang teaches the defect image information stored in the defect image database (310) includes at least one of coefficients or weighting information associated with the neural network (paragraph 71-72) (fig 3).
Regarding claim 29
Zhang teaches the artificial intelligence model includes a neural network (paragraph 71-72)
 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okuno (US 2010/0038009) in view of Zhang (US 2019/0370955) as applied to claim 6 and further in view of Yamamoto (US 2010/0078114)
Regarding claim 7
Okuno in view of Zhang teaches elements of the claimed invention above.
Zhang teaches acquiring, by the imaging device, information associated with the defect; and determining, by the defect recognition circuitry, whether a defect is present on the semiconductor wafer based on the acquired second image information (fig 1-3).
Okuno in view of Zhang does not teach that the process is iterative.
Yamamoto teaches removing the adhesive tape from the semiconductor wafer;
applying a second adhesive tape on the surface of the semiconductor wafer;
acquiring information associated with the second adhesive tape; and

It would have been obvious to one of ordinary skill in the art ot repeat the process until the desired properties are achieved in order to minimize the presence of defects to satisfactory levels. 
     Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okuno (US 2010/0038009) in view of Zhang (US 2019/0370955) as applied to claim 5 and further in view of Yamamoto (US 2010/0078114)
Regarding claim 8
Okuno in view of Zhang teaches elements of the claimed invention above.
Zhang teaches acquiring, by the imaging device, information associated with the defect; and determining, by the defect recognition circuitry, whether a defect is present on the semiconductor wafer based on the acquired second image information (fig 1-3).
Okuno in view of Zhang does not teach that the process is iterative.
Yamamoto teaches removing the adhesive tape from the semiconductor wafer;
applying a second adhesive tape on the surface of the semiconductor wafer;
acquiring information associated with the second adhesive tape; and
determining, by the defect recognition circuitry, whether a taping defect is present on the semiconductor wafer based on the acquired second image information (fig 12).
It would have been obvious to one of ordinary skill in the art ot repeat the process until the desired properties are achieved in order to minimize the presence of defects to satisfactory levels.
     Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okuno (US 2010/0038009) in view of Zhang (US 2019/0370955) as applied to claim 17 and further in view of Yamamoto (US 2010/0078114)
Regarding claim 20
Okuno in view of Zhang teaches elements of the claimed invention above.
Zhang teaches acquiring, by the imaging device, information associated with the defect; and determining, by the defect recognition circuitry, whether a defect is present on the semiconductor wafer based on the acquired second image information (fig 1-3).
Okuno in view of Zhang does not teach that the process is iterative.
Yamamoto teaches removing the adhesive tape from the semiconductor wafer;
applying a second adhesive tape on the surface of the semiconductor wafer;
acquiring information associated with the second adhesive tape; and
determining, by the defect recognition circuitry, whether a taping defect is present on the semiconductor wafer based on the acquired second image information (fig 12).
It would have been obvious to one of ordinary skill in the art ot repeat the process until the desired properties are achieved in order to minimize the presence of defects to satisfactory levels. 
       Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okuno (US 2010/0038009) in view of Zhang (US 2019/0370955) as applied to claim 5 and further in view of Ohba (US 2019/0339060)
Regarding claim 22.
Okuno in view of Zhang teaches elements of the claimed invention above.
Okuno in view of Zhang does not teach the imaging device is mounted to the laser cutter,
Ohba teaches an imager mounted to a laser cutter (paragraph 36).
It would have been obvious to one of ordinary skill in the art to use a laser cutter in order to form precise non-contact cut to tape, further mounting the camera to the cutter reduces the number of components in the apparatus.
  Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okuno (US 2010/0038009) in view of Zhang (US 2019/0370955) as applied to claim 25 and further in view of Yamamoto (US 2010/0078114)
Regarding claim 26
Okuno in view of Zhang teaches elements of the claimed invention above.
Zhang teaches acquiring, by the imaging device, information associated with the defect; and determining, by the defect recognition circuitry, whether a defect is present on the semiconductor wafer based on the acquired second image information (fig 1-3).
Okuno in view of Zhang does not teach that the process is iterative.
Yamamoto teaches removing the adhesive tape from the semiconductor wafer;
applying a second adhesive tape on the surface of the semiconductor wafer;
acquiring information associated with the second adhesive tape; and
determining, by the defect recognition circuitry, whether a taping defect is present on the semiconductor wafer based on the acquired second image information (fig 12).
It would have been obvious to one of ordinary skill in the art ot repeat the process until the desired properties are achieved in order to minimize the presence of defects to satisfactory levels.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okuno (US 2010/0038009) in view of Zhang (US 2019/0370955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817